 LOCAL NO.1373,MINE WORKERSLocalNo. 1373,District No.30, United Mine Workersof America;Jake Bates, President,Charles O.Webb,Vice President Thomas Armes,RecordingSecretaryandIsland Creek Coal Company. Case9-CB-1598October 31, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn May 25, 1970, Trial Examiner Ivar H. Petersonissued his Decision in the above-entitled proceeding,finding that Respondents had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Charging Party,Iand the Respondents filed exceptions to the TrialExaminer'sDecision and supporting briefs. TheCharging Party filed a brief in reply to Respondents'exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.IAs the record,exceptions,and briefs in our opinion adequatelypresent the issues and the positions of the parties, the Charging Party'srequest for oral argument is hereby deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Trial Examiner: Upon a charge filedon February 13, 1969, by Island Creek Coal Company,herein called the Company, the General Counsel of theNational Labor Relations Board, by the Regional Directorfor Region 9, on December 24, 1969, issued a complaintagainst the Respondent Union and three of its officers,186 NLRB No. 60361alleging that the Respondents had engaged in unfair laborpractices violative of Section 8(bX3) and 8(d) of theNational Labor Relations Act, as amended. Briefly stated,the complaint as amended alleged that the Respondentscaused the employees of the Companyto engage in severalstrikesorwork stoppages during the period betweenFebruary and September 1969 without resorting to thegrievance procedure set forth in the then current collective-bargainingagreementfor the settlement of the differenceswhich led to the work stoppages. In their answers, theRespondents denied thecommissionof any unfair laborpractices.Pursuant to notice, I heard thecase inPikeville,Kentucky, on February 10 and 11, 1970. All parties wererepresented by counsel and were afforded full opportunitytoparticipate in the hearing and to adduce relevantevidence. Due to the unavailability of Respondent Webb,who was hospitalized,arrangementswere made at theconclusion of the General Counsel's case to continue thehearing until March 10. Prior to that date, however, counselfor the Respondents advised the Trial Examiner and theparties that the Respondents did not desire to present anyevidence. Thereupon, the record was closed. Briefs havebeen received from counsel for all parties, which have beenconsidered.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe Company, a Delaware corporation, is engaged in themining of bituminous coal at its Spurlock mine at Printer,Kentucky, the only operation here involved. During the 12-month period precedingissuanceof the complaint, theCompany directly sold and shipped coal from its Spurlockoperation valued in excess of $50,000 to points outside theState of Kentucky. I find that the Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal 1373, affiliated withInternationalUnion, UnitedMine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act. From June 1967 toJune 1969 RespondentBates waspresident of Local 1373.Respondent Webb was vice president of the local until June1969 when he succeededBates as president.RespondentArmes at all materialtimeswasthe local's recordingsecretary. Admittedly, they were agents of the local.III.THEALLEGED UNFAIR LABOR PRACTICESA.Introduction and IssuesFor the past several years the Company has been amember of a multi-employer association of coal producerswhich negotiates withInternationalUnion, United MineWorkers of America, collective-bargaining agreementscovering the mine workers of the various employers. At thetimesherematerial the Company's employees at theSpurlock mine were covered by the National Coal Wage 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreement of 1968.Local 1373,although not a signatory tothe agreement,represented the Company'semployeespursuant to the agreement as agent and affiliate of theInternational Union,particularly in connection with localgrievances and problems arising under the contract.District 30,through its representatives,assists the local inhandling grievances and local disputes.The 1968 agreement contained the following provisionsdealing with the settlement of disputes:SETTLEMENT OF LOCAL AND DISTRICTDISPUTESShould differences arise between the Mine Workersand the operators as to the meaning and application ofthe provisions of this agreement, or should differencesarise about matters not specifically mentioned in thisagreement, or should any local trouble of any kind ariseat the mine, an earnest effort shall be made to settlesuch differences immediately:(The parties will not berepresented by legal counsel at any of the steps below.)1.Between the aggrieved party and the minemanagement.2.Through the management of the mine and themine committee.3.Through District representatives of the UnitedMineWorkers of America and a commissionerrepresentative (where employed) of the coal company.4.By a board consisting of four members, two ofwhom shall be designated by the Mine Workers and twoby the operators. Neither the Mine Workers' represent-atives on the board nor the operators' representatives onthe board shall be the same persons who participated insteps (1), (2), or (3) of this procedure.5.Should the board fail to agree the matter shall,within twenty (20) days after decision by the board, bereferred to an umpire to be mutually agreed upon by theoperatororoperatorsaffectedand by the dulydesignated representatives of the United Mine WorkersofAmerica, and the umpire so agreed upon shallexpeditiously and without delay decide said case. Thedecision of the umpire shall be final. Expenses andsalary incident to the services of an umpire shall be paidequally by the operator or operators affected and by theMine Workers.A decision reached at any stage of the proceedingsabove outlined shall be binding on both parties heretoand shall not be subject to reopening by any other partyorbranch of either association except by mutualagreement.The agreement does not contain a no-strike clause, butprovides:MISCELLANEOUS1.Any and all provisions in either the AppalachianJoint Wage Agreement of June 19, 1941, or the NationalBituminous Coal Wage Agreement of April 11, 1945,containing any "no strike" or "penalty" clause orclauses or any clause denominated "Illegal SuspensionofWork" are hereby rescinded, cancelled, abrogatedand made null and void.sss3.The United Mine Workers of America and theoperators agree and affirm that they will maintain theintegrityof this contract and that all disputes andclaims which are not settled by agreement shall besettled by the machinery provided in the "Settlement ofLocal and District Disputes" section of this agreementunless national in character in which event the partiesshall settle such disputes by free collective bargaining asheretoforepracticed in the industry, it being thepurpose of this provision to provide for the settlementof all such disputes and claims through the machineryin this contract provided and by collective bargainingwithout recourse to the courts.The alleged unfair labor practices are related to severalwork stoppages that occurred at the Company's Spurlockmine between February and September 1969. The com-plaint alleges that the Respondent caused the Company'semployees "to engage in strikes and work stoppages" overdifferences relating to working conditions "without resort-ing to the grievance procedure" set out above and thus"acted in derogation of their contractual responsibilities,engaged in acts and conduct abortive of the collectivebargaining processeswhich the Act was intended toencourage and thereby refused" to meet and confer withtheCompany over the differences "and unilaterallymodified the contract grievance provisions . . . withoutcomplying with the notification and bargaining require-ments" of Section 8(d) of the Act, thereby violating Section8(b)(3).B.TheWork StoppagesThe first work stoppage covered by the complaintoccurred at about 9 p.m. the night of February 7, when thepreparation plant crew shut down the machinery and nocoalwas processed during the remainder of that shift.Workers underground completed the shift, apparentlybecause they did not learn of the stoppage. Thereafter, theemployees remained away from their jobs until February17.The occasion for the stoppage was the decision of theCompany to process some coal from a contract operator,not a signatory to the 1968 agreement. It appears thatduring the 2 to 4 weeks prior to February 7 the Companyhad met with the mine committee and advised it that theCompany planned to process some contract coal butassured the members of the committee that no contract coalwould be processed until the operator became a signatoryto the 1968 agreement. According to Raymond Bradbury,then manager of the Company's Elkhorn Division, whichincludes the Spurlock mine, the contract operator signedthe 1968 agreement at about 6:30 p.m. on February 7, butthe record does not show what steps, if any, the Companytook to inform the members of the mine committee or theemployees generally of this fact.Counsel for the General Counsel adduced no evidence asto what, if any, action was taken by any officer of Local1373 or mine committee member that may have contribut-ed to the walkout of February 7. While the walkout was ineffect,Local 1373 held some three meetings to considerwhether the employees should return to work. SquireFeltner, a representative of District 30, attended two ofthem, and he was the only witness to testify concerning LOCAL NO.1373,MINE WORKERSwhat transpired. According to Feltner, at the firstmeeting,at which the three individual Respondents were present,Respondent Webb (then vice president of Local 1373; hebecame president in June 1969) spoke against the motion toreturn to work. What position Respondents Bates andArmes took is not revealed by the record. Since thestoppage continued, I infer that the vote on the motion toreturn to work did not carry. A few days after this meetingFeltner met with Respondent Webb and Malcolm Johnson,chairman of the mine committee, to discuss getting the menback to work.It isFeltner's testimony that both of themwere opposed to returning. Thereafter, a third meeting washeld,with Vice President Tittler of the International inattendance. After a motion to return to work, opposed byWebb, was defeated, Tittler spoke urging that the mine bereturned to work immediately and that any grievances beprocessed under the disputes clause of the collective-bargaining agreement; Tittler threatened to pick up thecharter of Local 1373 and local suppliers if the mine werenot returned to work. Thereupon, the members voted toreturn to work. As stated, the stoppage ended February 17.On March 8, the officers and mine committee membersof Local 1373 signed a resolution reading as follows:RESOLUTIONWe, the members of Local Union 1373, District 30,United Mine Workers of America, and the employeesof Island Creek Coal Company, hereby resolve that inthe future we will, in the event any grievance ormisunderstanding arises between our membership andour employer, to(sic)resolve the misunderstanding ordispute under the Settlement of Local and DistrictDispute section of the National Bituminous Coal WageAgreement of 1968.We further resolve that in the event such dispute ormisunderstanding shall arse that our officers, togetherwith the Mine Committee, will process those grievancesinaccordance with the provisions contained in theNationalBituminousCoal Wage Agreement of 1968.The next work stoppage occurred on the 8 a.m. or firstshift on April 21, and lasted 24 hours. Dester Hamilton, aloading machine operator on the first shift, had bid on a jobas loading machine operator on the first shift but in a newsection then being opened up. Before the shift was to startHamilton asked the mine foreman (in the presence ofSuperintendent Alvin Mace) whether he was to go to thenew section. The mine foreman replied that he was to go tohis regular section. Thereupon Hamilton and others put uptheir lamps and left the property, and the first shift did notwork. Only a few employees on the succeeding two shiftsworked. Shortly after Hamilton left the property Superin-tendent Mace asked John Mullins, a member of the minecommittee, why the men were not going to work. Mullinsreplied that he did not know, and that he had talked toHamilton the preceding week and told him he shouldcontinue to work and the committee would attempt toarrange a meeting with management. On April 22, after thestoppage ended, a meeting was held to consider Hamilton'sgrievance.According to Mace, the difference involvingHamilton "finally resolved itself by moving the section thathe was working on to this new portal."363On Monday, April 28, the third work stoppage occurred.On this occasion the difference was over thereassignmentof the junior third shift loading machine operator, AdamArnett, to a general mine job, due to a reduction in thenumber of crews on the third shift. The preceding Thursdayor Friday Johnson, chairman of the mine committee, spoketo SuperintendentMace and stated he was afraid therewould be trouble if Arnett were not given the loadingmachine job. Later, but before the stoppage, Arnett, in thepresence of Mullins, a member of the mine committee,asked Mace to be put on the loading machine. Mace repliedthat he felt the senior man was entitled to stay on the job.When the stoppage occurred at the beginning of the thirdshift on April 28, some of theminers onthat shift continuedtowork, apparently unaware of the stoppage. However,none of the employees worked on the succeeding two shifts.The stoppage lasted 24 hours and the mine was returned towork beginning with the third shift on April 29.The next work stoppage took place on August 18, overthe reassignment of three maintenance employees at thetipple from the first to the third shift without the changesbeing posted. The employees returned to work on August20 and a meeting between the mine committee andmanagement, attended by Joe Davis, a representative ofDistrict 30, was held that afternoon. The dispute was notresolved and the employees again walked out on August 21.They remained out for a week and returned so that afurther meeting could be held with the Company. Such ameeting washeld on September 3, without the dispute beingresolved. Stoney Barker, president of the Island CreekGroup, at the conclusion of the meeting stated he wished toreconsider thematter and if the Company decided tochange the position taken by localmanagementup to thatpoint he would inform Davis, District 30 representative, thenext morning. According to Bradbury, Respondent Webbreplied that he was not sure he could control the action ofthemembers of Local 1373. In fact, the walkout resumedwith the second shift that afternoon, and lasted untilSeptember 22. On September 24 management officials metwith representatives of Local 1373 as well as representativesofDistrict30 and a special representative of theInternational.At that meeting, officers of Local 1373 andmembers of its mine committee again signed the resolutionofMarch 8 agreeing to resolve local disputes in accordancewith the procedures provided in the1968 agreement. InOctober the dispute was resolved at the fourth step of thegrievance procedure.C.Contentions and ConclusionsThe General Counsel contends (a) that the Respondentscalled and/or ratified the work stoppages and are thereforelegally accountable for them;and (b)that by resorting tothe work stoppages the Respondents rejected the contractu-ally agreed upon method for resolving disputes and therebyunilaterallymodified the disputes provisions of theagreement without complying with the notice and bargain-ing provisions of Section 8(d). The Respondents assert that,since 1373 is not a signatory to the 1968 agreement,neitherthe local nor its officers named as Respondents can be heldresponsible.Theyfurther contend that the work stoppageswere not violative of Section 8(b)(3) and(d) of the Act. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDViewing the work stoppages in their totality, rather thanas separate and unrelated incidents, I am persuaded thatthe record as a whole warrants the finding, which I make,that the stoppage may fairly be treated as the acts of Local1373 as an organization and not as the spontaneous andsimultaneous actions of individual employees and membersof the Union. In the case of each stoppage Local 1373,through some of its representatives, had had somediscussion with management about the issue which led tothe stoppage before it actually occurred. Also in eachinstance representativesof Local 1373met with manage-ment about the conditions of employment which triggeredthe stoppage after employees returned to work. While theFebruary 7 walkout was in effect the membership of thelocal twice voted to support the walkout by rejectingmotions that the mine be returned to work, thus approvingthe stoppage. The resolution adopted by the officers of theUnion on March 8 and reaffirmed on September 24 isfurther evidence, when considered in the context of theevents which prompted such action, that responsibility forthe work stoppages rested with the Union. I find no merit inthe Respondents' contention that they are not responsiblebecause the local was nota signatory to the applicablecollective-bargaining agreement.It is clear-that under itsterms Local 1373 was made the agent of the Internationalin regard to local matters such as grievances and localdisputes. Upon the basis of the foregoing considerations, Iconclude that the Respondent Union is responsible for thework stoppages. However, I am not convinced that therecord warrants finding that the three officers named in thecomplaint are individually responsible.With respect to whether the work stoppages wereviolative of Section 8(b)(3), the theory of the complaint isthat the objective of the Respondent Union in causing thework stoppages was unilaterally to modify the disputesettlementprovision of the contract and, since the Uniondid not comply with the notice and bargaining require-ments of Section 8(d), a refusal to bargain violation hasoccurred: This contention does not withstand analysis. Inthe first place, considering that the signatory parties to thecontract are the Company (through an association of coalproducing operators) and the International Union, Local1373, although bound by the agreement as a subordinateaffiliateof the International, is not a proper party topropose or initiate modifications in the collective-bargain-ing agreement.Nor is there any evidence that the localdesired to substitute any new contractual provisions forexistingprovisions, thus necessitating compliance with thenotice and other requirements of Section 8(d). Indeed,counsel for the General Counsel appears to recognize thatthe work stoppages were not intended to effect changes inthe contractual terms, for he states in his brief that thestoppages "were not in support of demands made or to bemade at the bargaining table; rather they were inderogation of an understanding already reached at thebargaining table and memorialized in the Agreement."Rather than seeking to change the terms of the agreement,theUnion by engaging in the work stoppages wasprotesting action taken or proposed by the Company orattempting to force the Company toagreewith its positionon the particular dispute.In essence,theGeneral Counsel's position is that theRespondent Union breached the agreement providing thatlocal differences should be handled through the ' disputesettlement machinery of the contract, and that such breachis a refusal to bargain. But it is now well settled that a strikein violation of a no-strike clause is notper sea refusal tobargain.Lumber and Sawmill Workers, Local No. 2647(Cheney California LumberCo.), 130 NLRB 235, 242, affd.319 F.2d 375 (C.A. 9), relying uponNLRB.v. InsuranceAgents'InternationalUnior, AFL-CIO,361 U.S. 477. I amunable to distinguish the instant case fromCheney,or themore recent decisions of the Board inIronWorkers LocalUnion No. 708, etc. (Clark Construction Co.),169 NLRB No.152,andTeamsters Local No. 741 (Los Angeles-SeattleMotor Express, Inc.),170 NLRB No. 13. The fact that ineach of the cited cases the work stoppages were limited to asingle incident whereas here there were several incidentsand stoppages, seems to me an immaterial factualdifference. Surely if it is not the function of the Board to act..as an arbiter of the sort of economic weapons the partiescan use in seeking to gain acceptance of their bargainingdemands"(Insurance Agents,361U.S. at 497), neithershould the Boardsit injudgment on the frequency of theuse of a particular weapon or the duration of its use. Iconclude, contrary to the position of the General Counsel,thatviolationof the contractual provisions for theresolution of local disputes is not to be equated with arefusal to bargain and remedied by a Board order to ceaseand desist. Accordingly, it will be recommended that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Island Creek Coal Companyis an employer withinthemeaning of Section2(2) of the Act andits operationsaffect commercewithinthe meaning of Section2(6) and (7)of the Act.2.RespondentUnion, Local 1373, District 30, UnitedMineWorkers of America,is a labor organization withinthe meaning of Section2(5) of the Act.3.RespondentUnion and Respondents Jake Bates,Charles O. Webb,and ThomasArmeshave not engaged inunfair laborpracticeswithin the meaning of Section 8(b)(3)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintbe dismissed in its entirety.